Citation Nr: 9923145	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, 
calcaneal spur of the left foot, to include on a secondary 
basis.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right femur, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This decision will address the issue of entitlement to 
service connection for calcaneal spur of the left foot, to 
include on a secondary basis.  The issue of entitlement to an 
increased evaluation for residuals of a fracture of the right 
femur will be addressed in the remand that follows this 
decision.  

The veteran's representative has raised the issue of 
aggravation of nonservice-connected disability due to a 
service-connected disability in relation to this claim.  (See 
Allen v. Brown, 7 Vet. App. 439 (1995)).  This matter is 
referred to the RO for consideration.  


FINDING OF FACT

The claim of entitlement to service connection for plantar 
fasciitis, calcaneal spur of the left foot, to include on a 
secondary basis is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for plantar 
fasciitis, calcaneal spur of the left foot, to include on a 
secondary basis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

In  Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity:  The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an inservice injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms. Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995); at 506. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1997).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable standards.  See Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The record shows that the veteran was treated during service 
for foot complaints; at separation in October 1982, no left 
foot abnormality was noted.  Thereafter, left foot complaints 
are not noted in the record until June 1995, when she 
complained of left heel pain.  Examination showed moderate 
tenderness of the left foot underneath the sole near the 
heel.  The examiner diagnosed calcaneal spur and plantar 
fasciitis.  The examiner opined that the plantar fasciitis 
and calcaneal spur were not related to the veteran's right 
leg disability.  

The veteran testified at her August 1996 personal hearing 
that her left foot disability was related to her right leg 
disability.  She also testified concerning her current 
symptoms.  A complete transcript is of record.  

On VA examination in January 1997, the veteran's left foot 
was noted to have tenderness in the heel.  No diagnosis 
concerning the left foot was given.  

As to direct service connection, the record as a whole fails 
to include any evidence of a nexus between the in-service 
foot complaints and the current disability (medical 
evidence), and therefore the third requisite element for the 
presentation of a well grounded claim has not been met. 
Caluza v. Brown, 7 Vet.App. 498 (1995). Accordingly, the 
claim on that basis must be denied since it is not well 
grounded.

As to secondary service connection, the Board notes that the 
veteran has offered no medical evidence that shows that her 
left foot disability is related to her service-connected 
right leg disability.  In addition, a VA examiner has opined 
that no relationship exists.  Absent objective medical 
evidence of a causal relationship, the claim is not well 
grounded.  

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  VA's obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim. See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).

The Board is aware of the veteran's statements and hearing 
testimony offered in support of her claim.  While the veteran 
is competent to provide evidence of visible symptoms, she is 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
There is no objective evidence of record in the form of 
medical opinion, medical treatment or examination records 
that show that the veteran's left foot disability is related 
to service or to a service-connected disability.  Absent 
evidence of any current disability which could be associated 
with service or a service-connected disability, the Board 
finds the claim is not plausible.  Therefore, the Board finds 
that the veteran's claim for service connection is not well 
grounded.

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the claim 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  This is because in assuming that the claim 
was well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  



ORDER

Service connection for plantar fasciitis, calcaneal spur of 
the left foot, to include on a secondary basis is denied.  


REMAND

The veteran's representative has pointed out that as to the 
increased evaluation issue, DeLuca v. Brown, 8 Vet.App. 202 
(1995) must be considered as well as VAOPGCPREC 23-97.  The 
Board notes that on the most recent VA examination report, 
conducted in June 1995, the veteran reported having right leg 
weakness and that she had to use a cane.  Range of motion of 
the right knee and right hip were not reported by the 
examiner in degrees.  In addition, the examiner did not 
discuss functional impairment due to the veteran's right leg 
disability.  The examiner reported that the quadriceps muscle 
was satisfactory.  On private examination of the veteran in 
November 1995, the veteran complained of right knee pain and 
the examiner noted that the veteran had atrophy of the 
quadriceps muscles which could contribute to the leg giving 
way.  

In DeLuca, the Court held that 38 C.F.R. §§ 4.40, 4.45 were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated. Therefore, the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995). 
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (1998).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1998). These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors which must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. 202, 206-07 (1995).

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
obtaining all the pertinent evidence that is missing and 
resolving any discrepancies.  Thus scheduling the veteran for 
another VA disability compensation examination is in order.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the extent of her service-
connected right leg disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, including diagnostic 
radiography such as X-rays which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected right leg disability.  
The orthopedist should provide complete 
rationale for all conclusions reached. 
The examiner is specifically directed to 
the following areas:

a. Pain on Motion/Functional Loss. The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion. The 
examiner should provide a description of 
the effect, if any, of pain on the 
function and movement of the right leg. 
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1998) 
(functional loss may be due to pain, 
supported by adequate pathology).

b. Range of Motion. The examiner should 
expressly provide the ranges of motion of 
the lower right extremity, expressed in 
degrees. The examiner should comment on 
the presence, or absence of, pain 
accompanying this movement and its effect 
on the functional use of the veteran's 
right leg.  

c. Shortening of the Lower Extremity. The 
examiner should measure both lower 
extremities from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia.  The resulting 
lengths, and any discrepancies, should be 
recorded.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

3.  The RO should review all evidence, 
take any additional action deemed 
necessary and readjudicate the issue on 
appeal. The RO should consider all 
applicable Diagnostic Codes as well as 
functional impairment caused by the 
veteran's disability per DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The assignment of 
separate evaluations should also be 
addressed by the RO.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  

The veteran has the right to submit additional evidence and 
argument on any matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


